Case 4:19-cv-00789-MAC-KPJ Document 5 Filed 07/17/20 Page 1 of 1 PageID #: 49




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


NATHANIEL H. WADE, #21409-078                    §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:19-CV-789
                                                 §    CRIMINAL ACTION NO. 4:13-CR-161(1)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#3) concluding that

the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

pursuant to 28 U.S.C. § 2255 should be dismissed without prejudice as successive. The record

shows that no objections were filed, but also shows that the Report was returned to the Court. It

was marked, “not as this address” (#4). Thus, the case may also be dismissed for Movant’s

failure to prosecute when he failed to provide the Court with his current address.

         The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

         It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

without prejudice. All motions by either party not previously ruled upon are DENIED.


          SIGNED at Beaumont, Texas, this 17th day of July, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
